PREGERSON, J.,
dissenting:
I dissent. Larisa Gevorkova and her husband, Sergo Gevorkova, are Georgian nationals of mixed ethnicity. Because of their mixed ethnicity and the ongoing strife and hostility between Georgia and Abkhazia, the Gevorkovas faced significant persecution. They were not safe in the Georgian city of Tbilisi because of Mrs. Gevorkov’s Abkhazian ethnicity, and they were not safe in Abkhazian areas such as Sokhumi or in Russia because of Mr. Gevorkova’s Georgian and Armenian ethnicity. Accordingly, I believe that, if forced to return to Georgia, there is at least a ten percent chance the Gevorkovas will face future persecution because of their mixed ethnicity. See Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir.2001) (“[E]ven a ten percent chance of persecution may establish a well-founded fear.”). I would grant the petition for review and reverse the Board of Immigration Appeals and Immigration Judge’s determination that the Gevorkovas are not eligible for asylum.